Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19   PageID.1223   Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

 ENVIRONMENTAL LAW & POLICY                )
 CENTER and NATIONAL WILDLIFE              )
 FEDERATION                                )
                                           )
                     Plaintiffs,           )
        v.                                 )
                                           )    No. 1:18-cv-12626-TLL-PTM
 UNITED STATES COAST GUARD and )
 REAR ADMIRAL JOANNA M. NUNAN, )                Judge Thomas L. Ludington
 in her official capacity as the Ninth     )
 Coast Guard District Commander            )    Magistrate Judge P. T. Morris
                                           )
                     Defendants,           )
                                           )
 ENBRIDGE ENERGY, LIMITED                  )
 PARTNERSHIP                               )
                                           )
                     Defendant-Intervenor. )


       PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF
     MOTION TO SUPPLEMENT THE ADMINISTRATIVE RECORD
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19   PageID.1224   Page 2 of 13



                           TABLE OF CONTENTS

 Index of Authorities ………………………………………………………………iii

 Introduction ………………………………………………………………………1

 I. Regardless Of The Context In Which It Was Given, Coast Guard Admiral
 Zukunft’s Testimony Directly Contradicts the Agency’s Approval of the NMACP
 and Must Be Included in the Record in this Case…………………………………. 2

 II. The Record Filed By The Coast Guard Fails to Reflect The Consideration of
 Worst Case Discharges During the Approval Process of the NMACP…………….5

 A. Admiral Zukunft’s Testimony Is Properly Considered in The Plaintiffs’
 Challenge to The Approved, And Currently Effective, NMACP…………………..7

 Conclusion …………………………………………………………………………8




                                      ii
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19     PageID.1225   Page 3 of 13



                          INDEX OF AUTHORITIES


 California v. United States Dept. of Interior, No. 4:17-cv-5948-SBA (N.D. Cal.
 Mar 29, 2019)……………………………………………………………….……...3

 Cissell Mfg. Co. v. U.S. Dep’t of Labor, 101 F.3d 1132 (6th Cir. 1996)…………..7

 Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Automobile
 Ins. Co., 463 U.S. 29 (1983) ……..……………………………………………...…3

 Sw. Elec. Power Co. v. United States Envtl. Prot. Agency, 920 F.3d 999 (5th Cir.
 2019)………………………………………………………………………………. 3

 United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409 (6th Cir. 1991)……....4

 33 U.S.C. § 1321(j)(4)(C)(i) ……………………………………………….………3




                                        iii
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19       PageID.1226   Page 4 of 13



                                INTRODUCTION

       The question before this Court is whether it can consider sworn testimony

 from the Coast Guard’s highest ranking official that plainly contradicts official

 agency action taken only five months prior. Regardless of the context in which it

 was made, the sworn testimony of Admiral Zukunft that the Coast Guard is not

 semper paratus to respond to an oil spill in the Great Lakes constitutes an

 admission by the agency that its decision to approve the Northern Michigan Area

 Contingency Plan (NMACP) was arbitrary and capricious.

       The Coast Guard’s certification that the NMCAP is sufficient to respond to a

 worst case discharge—an oil spill from Enbridge’s Line 5 pipeline in the Straits of

 Mackinac—was arbitrary and capricious because, only five months later, the

 highest ranking member of the Coast Guard stated in sworn testimony before

 Congress that the Coast Guard is actually not prepared to respond to an oil spill in

 the Great Lakes. As Plaintiffs’ Motion explained, Admiral Zukunft’s testimony

 was part of a multi-year dialogue between the Coast Guard’s senior ranking

 officials and United States Senator Gary Peters (Michigan), who consistently

 voiced concerns about the Coast Guard’s ability to respond to an oil spill from the

 Line 5 pipeline in the Straits of Mackinac which join Lake Huron and Lake

 Michigan. The Defendant Coast Guard is now trying to keep its own contradictory

 statement out of the record, but the Court cannot reasonably, and should not,


                                          1
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19       PageID.1227   Page 5 of 13



 decide this case if that highly relevant and necessary admission against interest is

 omitted.

       The Court’s April 11, 2019, Order directing Supplemental Briefing seeks

 additional background information to corroborate Plaintiffs’ contentions that: (1)

 Admiral Zukunft or the Coast Guard did conduct his promised “deeper read” of the

 applicable Area Contingency Plans, but that “deeper read” was not considered in

 conjunction with the preparation of the NMACP approved in July 2017, and (2)

 Admiral Zukunft’s November 2017 testimony was an official rejection of the

 approved NMACP. Plaintiffs appreciate the opportunity for supplemental briefing

 to explain why the information presented in prior filings and in this supplemental

 brief support the inclusion of Admiral Zukunft’s November 2017 testimony in the

 administrative record.

 I.    Regardless Of The Context In Which It Was Given, Coast Guard
       Admiral Zukunft’s Testimony Directly Contradicts the Agency’s
       Approval of The NMACP and Must Be Included in the Record in this
       Case.

       Admiral Zukunft’s testimony need not be an “official rejection” of the

 NMACP to be reasonably and properly included in the record in this case.

 Regardless of whether Admiral Zukunft’s statement was intended to be an “official

 rejection” of the NMACP specifically, his statement, by definition, establishes that

 the Defendant’s prior decision is the definition of arbitrary and capricious, and is

 contrary to the law and relevant facts. By law, the NMACP “shall be adequate to
                                          2
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19      PageID.1228    Page 6 of 13



 remove a worst case discharge.” 33 U.S.C. § 1321(j)(4)(C)(i). The worst case

 discharge in the NMACP is an oil spill from the Line 5 pipeline into the Great

 Lakes. The final agency action approving the NMACP is therefore an agency

 determination that the plan presented by the Coast Guard is adequate to remove an

 oil spill from the Line 5 pipeline into the Great Lakes.       Admiral Zukunft’s

 testimony directly contradicts this.

       While agency inconsistency is not per se arbitrary and capricious, a sudden

 and unexplained change is. See Motor Vehicle Mfrs. Assn. of United States, Inc. v.

 State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 46–57 (1983) (National

 Highway Traffic Safety Administration rescission of passive restraint requirement

 was arbitrary and capricious because agency failed to present an adequate basis

 and explanation for change); see also Sw. Elec. Power Co. v. United States Envtl.

 Prot. Agency, 920 F.3d 999, 1016 - 1018 (5th Cir. 2019) (The EPA’s

 inconsistencies and unexplained assertions cast grave doubt on its decision, which

 was accordingly arbitrary and capricious); California v. United States Dept. of

 Interior, No. 4:17-cv-5948-SBA at 14 - 17 (N.D. Cal. Mar 29, 2019) (ONRR

 conclusory justifications failed to pass muster, in that they failed to explain the

 inconsistencies in ONRR’s prior findings when enacting the Valuation Rule and its

 decision to repeal the rule). Accordingly, when determining if an agency decision




                                         3
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19      PageID.1229    Page 7 of 13



 was arbitrary and capricious, the Court must consider information that directly

 contradicts the logic behind that agency decision.

       When asked in April 2015 whether the Coast Guard could respond to an oil

 spill in the Great Lakes, Admiral Zukunft could not answer, and he cited a need to

 develop and review Area Contingency Plans affecting the Great Lakes. The record

 filed in this case reflects that the Coast Guard subsequently embarked upon a

 process of renewing and developing Area Contingency Plans to incorporate lessons

 learned from national incidents, but contains no evidence that the Coast Guard

 actually applied those lessons learned to the NMACP.           In fact, when later

 questioned about the Coast Guard’s ability to respond to an oil spill in the Great

 Lakes, Admiral Zukunft, who was then the Defendant Coast Guard’s ranking

 officer and agency leader, replied that the Coast Guard was not prepared to do so.

       If the Coast Guard contends that it did not consider Admiral Zukunft’s

 conclusions regarding the Coast Guard’s preparedness to respond to an oil spill in

 the Great Lakes, that actually emphasizes and highlights the arbitrary and

 capricious nature of the Coast Guard’s approval of the NMACP. Therefore, the

 Court should appropriately consider these documents “as either background

 information to aid the court’s understanding, or to determine if the agency

 examined all relevant factors or adequately explained its decision.” United States

 v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1428 (6th Cir. 1991).


                                          4
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19        PageID.1230    Page 8 of 13



 II.   The Record Filed By The Coast Guard Fails to Reflect The
       Consideration of Worst Case Discharges During the Approval Process
       of the NMACP.

       Including Admiral Zukunft’s testimony would not reopen a certified plan

 based on later research or factual events. Rather, the inclusion of the testimony is a

 continuation of unanswered questions about the NMACP already in the record.

 The documents contained in the record indicate that the “deeper read” promised by

 Admiral Zukunft was taking place at the highest levels of the Coast Guard, but

 there is no indication that this deeper read was considered by the relatively lower

 officials of Defendant Coast Guard during the preparation of the NMACP.

       In 2016, the Defendant Coast Guard undertook an overall “effort to renew

 coastal zone area contingency plans (ACPs) across the Great Lakes region.”

 USCG_00000402. The Coast Guard noted that it had learned many lessons over

 the past decade from national incidents, and that “this is the first concerted,

 standardized effort in recent times to institutionalize within Great Lakes ACPs

 what we have collectively learned about preparedness for response to oil spills.”

 USCG_00000402. The explanation for this undertaking echoes Admiral Zukunft’s

 recognition in his April 2015 testimony that the Coast Guard “found out, again,

 during Deepwater Horizon, that those area contingency plans were inadequate for a

 spill of that volume.” USCG_00000255.               The record references “ACP

 revitalization” efforts that are the result of “high-level direction” to put area


                                           5
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19       PageID.1231    Page 9 of 13



 contingency plans     in   alignment    with   federal   law   and   “HQ    policy.”

 USCG_00000582.

       The record does not contain the explanatory memo that provides a summary

 of this “high level direction.” Nor does the record explain how the NMACP took

 into account the lessons learned from national incidents to evaluate whether the

 NMACP was adequate to address a spill of the volume of oil that would be

 released from Line 5. At best, the record shows highlighted sections of the prior

 NMACP that needed to be confirmed or revised. [USCG_00000435 - 00000547].

 Nowhere does the record demonstrate that the Coast Guard truly considered the

 lessons learned from national incidents.       Admiral Zukunft’s November 2017

 testimony, on the other hand, gives insight into the lessons learned and reveals that

 more should have been done in developing a plan for a worst case discharge in the

 Great Lakes.

       Admiral Zukunft’s November 2017 testimony specifically references work

 being done in New Jersey, and other more local work being done to evaluate Area

 Contingency Plans in the Great Lakes. While such work was clearly taking place,

 the filed record does not include any indication that the Coast Guard considered

 this research and development in drafting and approving the NMACP. Admiral

 Zukunft’s 2017 testimony demonstrates that while the most senior representatives

 of the Coast Guard recognized the agency’s inability to respond to an oil spill in


                                          6
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19        PageID.1232    Page 10 of 13



 the Great Lakes, the Defendant agency failed to consider that reality when

 developing and approving the NMACP.

       A. Admiral Zukunft’s Testimony Is Properly Considered in The
          Plaintiffs’ Challenge to The Approved, And Currently Effective,
          NMACP.
       Because the Coast Guard’s approval of the currently applicable NMACP

 was arbitrary and capricious, and contrary to law, the existing NMACP cannot

 stand. While the NMACP is a “living document” and can be updated, the plan is

 only subjected to a comprehensive review every four years. USCG_00000630.

 This means that the next comprehensive update of the plan will not take place until

 June 2021. There have been three recorded changes to the NMACP, the most

 recent being on January 17, 2018. USCG_00000619. Each of these changes is

 ministerial and fundamentally distinct from the type of in-depth review required to

 determine whether the Coast Guard—which admittedly is not prepared to respond

 to an oil spill in the Great Lakes—can legally approve a plan for responding to a

 spill of over 100,000 barrels of oil from Enbridge’s Line 5 pipeline in the Straits of

 Mackinac.

       While there is legal authority for reopening a certified plan based on later

 research or factual events, that is not the question at issue here. Cissell Mfg. Co. v.

 U.S. Dep’t of Labor, 101 F.3d 1132, 1137 (6th Cir. 1996) (no principle of

 administrative law restricts an agency from reopening proceedings to take new


                                           7
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19       PageID.1233     Page 11 of 13



 evidence after the grounds upon which it relied are determined by a reviewing

 court to be invalid). Admiral Zukunft’s testimony that the Coast Guard is not

 prepared to respond to an oil spill in the Great Lakes is not based on the result of a

 subsequent study or a change in factual circumstances; instead, it explains the

 Defendant agency’s best understanding of its limited ability to respond to a spill

 from the Line 5 oil pipeline at about the very time the NMACP was approved. If

 the Court concludes that the Defendant agency’s senior official’s testimony given

 five months later should be excluded because of the date, it must allow Plaintiffs a

 reasonable opportunity to depose Admiral Zukunft to determine if he held that

 belief at the time the NMACP was approved.


                                   CONCLUSION

       The record suggests that the highest echelon of the Defendant Coast Guard

 was considering how Area Contingency Plans should be modified to address

 concerns raised by Admiral Zukunft in his April 2015 testimony. The record does

 not suggest that the Coast Guard actually considered these concerns in its review

 and approval of the NMACP in July of 2017. Regardless of what the record

 reflects about Admiral Zukunft’s concerns, however, the fact remains that the

 Defendant Coast Guard’s approval of the NMACP was flatly contradicted by the

 Admiral’s testimony just five months later. This inconsistency need not be an

 official rejection, or carry with it detailed evidence of the Admiral’s deeper dive

                                           8
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19       PageID.1234    Page 12 of 13



 into Area Contingency Plans. It is arbitrary and capricious for the Coast Guard to

 certify that the NMACP is sufficient to respond to an oil spill in the Great Lakes,

 but then for the head of the Coast Guard to testify under oath five months later that

 the Coast Guard is not prepared to respond to an oil spill in the Great Lakes. The

 current NMACP will not be reconsidered until 2021, and this Court should not

 wait to determine that the Coast Guard’s approval of the plan was arbitrary and

 capricious.   Accordingly, the Court should grant Plaintiffs ELPC and NWF’s

 Motion to Supplement the Administrative Record and consider the November 2017

 testimony.



 Dated: May 1, 2019                           Respectfully submitted,


                                               /s/ Margrethe Kearney____________

 Howard A. Learner                            Margrethe Kearney (P80402)
 Environmental Law & Policy Center            Environmental Law & Policy Center
 35 East Wacker Drive, Suite 1600             1514 Wealthy St. SE
 Chicago, Illinois 60601                      Grand Rapids, Michigan 49506
 (312) 673-6500                               (773) 726-8701
 hlearner@elpc.org                            mkearney@elpc.org

                                              Attorneys for Plaintiffs
                                              Environmental Law & Policy Center
                                              and National Wildlife Federation




                                          9
Case 1:18-cv-12626-TLL-PTM ECF No. 28 filed 05/01/19     PageID.1235    Page 13 of 13



                       CERTIFICATE OF SERVICE
                    AND LOCAL RULE CERTIFICATION

       I hereby certify that on May 1, 2019, a copy of the foregoing document was

 electronically filed via the CM/ECF system and will be served by electronic mail

 on the following counsel of record:

 Alan D. Greenberg                         Lynn Marie Dodge
 Environmental Defense Section             U.S. Attorney’s Office
 U.S. Department of Justice                211 W. Fort Street
 999 18th St., Suite 370                   Suite 2001
 Denver, Colorado 80202                    Detroit, MI 48226
 (303) 844-1366                            313-226-9100
 alan.greenberg@usdoj.gov                  lynn.dodge@usdoj.gov

 Attorneys for Federal Defendants

 David H. Coburn                           Phillip J. Derosier
 Joshua H. Runyan                          Dickinson Wright PLLC
 Steptoe & Johnson LLP                     500 Woodward Avenue, Suite 4000
 1330 Connecticut Ave., NW                 Detroit, Michigan 48226-3425
 Washington, D.C. 20036                    Phone: (313) 223-3866
 Phone: (202) 429-3000                     PDeRosier@dickinsonwright.com
 dcoburn@steptoe.com
 jrunyan@steptoe.com

 Attorneys for Intervenor-Defendant Enbridge Energy, Limited
 Partnership

 LOCAL RULE CERTIFICATION: I, Margrethe Kearney, certify that this
 document complies with Local Rule 5.1(a), including: double-spaced (except for
 quoted materials and footnotes); at least one-inch margins on the top, sides, and
 bottom; consecutive page numbering; and type size of all text and footnotes that is
 no smaller than 14 point (for proportional fonts).

                                             /s/ Margrethe Kearney_________
                                             Margrethe Kearney
